DETAILED ACTION
	This application has been examined. Claims 21-40 are pending. Claims 1-20 are cancelled.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	The effective date of the claims described in this application is February 28,2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10812435. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and the difference in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.


 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23, 27-32,36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt  (US Patent 9544359) further in view of Moon (US PGPUB 2017/0357975) further in view of Almeida (US PGPUB 2012/0317222 )  .
 
In regard to Claim 21

Hunt disclosed (re. Claim 21)  a system for suppressing repetitive notifications about messages in messaging groups, the system comprising:
   determine that the user associated with the first message group has accessed the first message; (Hunt- Column 17 Lines 40-45, each notification is assigned a unique id that ICFS 106 uses to avoid displaying duplicate notifications….ICFS 106 will also notify the community provider system when the notifications are read. Thus, the community provider system may optionally store notifications based on the ID and keep track of which ones have already been read)  and 
in response to determining that the user associated with the first message group
has accessed the first message, (Hunt-Column 4 Lines 50-65 ,a user may be a member of several online communities, Figure 10 Column 25 Lines 50-65, user may be involved in an instant communication session for CPS_A and an instant communication session for CPS_B, both instant communication sessions being facilitated by ICFS 106)  record the first message and the second message as read messages. (Hunt- Column 17 Lines 40-45,   the community provider system may  keep track of which ones have already been read) 


send a notification regarding the first message to a user associated with the first
message group and suppress a notification regarding the second message to the user.
Almeida Paragraph 107 disclosed identifying the similarity between two or more documents may involve counting the words on each document and if the number of dissimilar words that don't appear between the two documents hits a threshold, for instance ten percent are dissimilar then the two contents are similar; or if said number hits a threshold that is higher or lower than a preset threshold, then the two documents are similar.
Almeida disclosed (re. Claim 21) determine that contents of a first message addressed to a first message group substantially match contents of a second message addressed to a second message group. (Almeida-Paragraph 107, if ten percent are dissimilar then the two contents are similar .  The Examiner notes that Almeida disclosed wherein 90% of the message contents are similar.  )
Hunt and Almeida are analogous art because they present concepts and practices regarding notifications regarding the arrival of unread messages in a messaging group.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Almeida into Hunt.  The motivation for said combination would have been to enables saving a single blocked email for a broad base 

While Hunt-Almeida substantially disclosed the claimed invention Hunt-Almeida did not disclose (re. Claim 21) send a notification regarding the first message to a user associated with the first message group and suppress a notification regarding the second message to the user.

Moon Paragraph 81 disclosed identifying duplicative notifications for the same news article and suppress the extraneous notifications. Moon disclosed wherein the device may get multiple notifications for the same article from the news application client of the device as well as the news application of the article's publisher.
Moon disclosed (re. Claim 21) send a notification regarding the first message to a user associated with the first message group (Moon- Paragraph 81,identifying duplicative notifications for the same news article and suppress the extraneous notifications…wherein the device may get multiple notifications for the same article from the news application client of the device as well as the news application of the article's publisher. The Examiner notes that the Moon disclosure regarding the user subscription to various possible source of notifications is equivalent to membership in different messaging groups.   )   and suppress a notification regarding the second message to the user; (Moon Paragraph 81,identifying duplicative notifications for the same news article and suppress the extraneous notification)




In regard to Claim 29
Claim 29 (re. a method) recites substantially similar limitations as Claim 21.  Claim 29 is rejected on the same basis as Claim 21.
In regard to Claim 36
Claim 36 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 21.  Claim 36 is rejected on the same basis as Claim 21.
 
In regard to Claim 22,30,37
Hunt-Moon-Almeida disclosed (re. Claim 22,30,37) wherein the first message substantially matches the second message when at least 75% of characters in the first message are identical to characters in the second message. (Almeida-Paragraph 107, if ten percent are dissimilar then the two contents are similar .  The Examiner notes that Almeida disclosed wherein 90% of the message contents are similar.  ) 
 
In regard to Claim 23,31
Hunt-Moon-Almeida disclosed (re. Claim 23,31) wherein the first message substantially matches the second message when a first portion of the first message that comprises at least 75% of the first message is identical to a second portion of the second message that comprises at least 75% of the second message . (Almeida-Paragraph 107, if ten percent are dissimilar then the two contents are similar.  The Examiner notes that Almeida disclosed wherein 90% of the message content are similar.  ) 
In regard to Claim 27,32
Hunt-Moon-Almeida disclosed (re. Claim 27,32) wherein the notification is sent to a device associated with the user. (Hunt- Fig. 11, Column 27 Lines 10-15, a user may use an application such as browser 118 executing on user system 108 , computer system 1100 may be used as ICFS 106 (or a component thereof) or user system 108) 

In regard to Claim 28
Hunt-Moon-Almeida disclosed (re. Claim 28)  wherein the notification comprises at least one of a graphical popup on a screen of a device associated with the user and a sound played by the device.(Moon-Paragraph 77, GUI also displays a notification 680 to provide the user with an option 690 to enable notifications for several news channels) 


Claim 24-26,33-35,38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt  (US Patent 9544359) further in view of Moon (US PGPUB 2017/0357975) further in view of Almeida (US PGPUB 2012/0317222 )  further in view of Srinivasan (US Patent 9417759)
In regard to Claim 24,33,38
While Hunt-Moon substantially disclosed the claimed invention Hunt-Moon did not disclose (re. Claim 24,33,38) wherein the first message is recorded as a first read message using a first graphical indicator and wherein the second message is recorded as a second read message using a second graphical indicator.
Srinivasan Figure 8A,Column 17 Lines 40-45 disclosed a first notification 802 and  second notification 804 in bold or other visually distinct presentation to indicate the messages are unread. When the user accessible notification item list 602 is presented to the user, the system 100 changes the status of the notifications to read.
Srinivasan disclosed (re. Claim 24,33,38) wherein the first message is recorded as a first read message using a first graphical indicator and wherein the second message is recorded as a second read message using a second graphical indicator.( Srinivasan-Figure 8A,Column 17 Lines 40-45,  the first notification 802 and the second notification 804 in bold or other visually distinct presentation to indicate the messages are unread. When the user accessible notification item list 602 is presented to the user, the system 100 changes the status of the notifications to read.)


 
In regard to Claim 25,34,39
Hunt-Moon-Almeida-Srinivasan disclosed (re. Claim 25,34,39) wherein the first graphical indicator is different from the second graphical indicator.(Srinivasan-Figure 8A,Column 15 Lines 1-15,   there might be three notification items 604 in the notification item list 602 for social networking: one notification item 604 for posts on the social network, one notification item 604 for friend requests on the social network, and one notification item for sharing of photos on the social network. In the above example, the type is social networking, the subtype is posts, friend requests, or photo sharing, and these pairings of type and subtype can be further grouped or coalesced by topic. In some implementations, the menu/notification items 604 are displayed in visually distinct manners based upon whether they are read or unread. ) 

In regard to Claim 26,35,40
there might be a first symbol for e-mail, a second symbol for social networking, a third symbol for a calendar notification, a fourth symbol for instant messages )   

 
 
Conclusion
Examiner’s Note:  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444